Title: Tonnage Duties, [4 May] 1789
From: Madison, James
To: 




[4 May 1789]

   
   Before this day’s debate began, JM gave notice that on 25 May he would introduce the subject of amendments. “He thought it necessary thus early to mention the business, as it was weighty and important” (Gazette of the U.S., 6 May 1789). The postponed tonnage clauses were then taken up. Laurance moved to strike out the discrimination between countries having a commercial treaty with the United States and those that did not.


Mr. Madison. I conceive, Mr. Speaker, that we must consider this as a general question involving these points—How far it is expedient, at this time, to make a discrimination between foreign nations and the United States, for the purpose of promoting and accelerating the improvement of the American navigation? And how far it is expedient to make such a discrimination between foreigners, as may induce them to permit us to extend our own navigation on principles of reciprocity? For I imagine these subjects will be found to be connected. The arguments offered against the measure are founded on a maxim of impolicy. It is stated, that as we have not got vessels enough of our own to transport the produce of the country, and as this produce sells low, we ought not to enter into regulations that will encrease the price of freight; the plain meaning of which I take to be, let us employ those vessels that will do our business cheapest, making no kind of discrimination whatever: If this argument has weight it goes against discriminating in favor of our own shipping. I admit, that laying 50 cents on foreign vessels and but six on our own, is a regulation by which the owners of American shipping will put a considerable part of the difference into their pockets. This, Sir, I consider as a sacrifice of interest to policy; the sacrifice is but small, but I should not contend for it, if we did [not] stand in need of maritime improvements; was it not for the necessity we are under of having some naval strength, I should be an advocate for throwing wide open the doors of our commerce to all the world, and making no kind of discrimination in favor of our own citizens. But we have maritime dangers to guard against, and we can be secured from them no other way, than by having a navy and seamen of our own; these can only be obtained by giving a preference. I admit it is a tax, and a tax upon our produce, but it is a tax we must pay for the national security. I reconcile it to the interest of the United States, that this sacrifice should be made; by it we shall be able to provide the means of defence, and by being prepared to repel danger, is the most likely way to avoid it: This tax therefore may prevent the horror of a war, and secure to us that respect and attention which we merit.
I am a friend to the navigation of America, and shall be always ready to go as great lengths in favor of that interest as any gentleman on this floor. I have in contemplation to propose a distant time to be fixed, at which these high duties on tonnage shall begin to operate; by which means the interests of that part of the community, employing foreign shipping, will be unaffected for the present, and the other part will have time to encrease its tonnage, so as to answer for the transportation of the produce of all America.
With relation to the discrimination proposed to be made between foreigners, I think nothing new has been offered now—it has not been denied, and therefore I take it to be tacitly admitted, that the public sentiments are friendly to such a discrimination as is proposed. I do not think it necessary therefore to relate particularly some facts which would have shewn that almost all the states in the union have manifested their opinion on this subject, and decide that a discrimination ought to be made, and ought to operate particularly on Great Britain. A discrimination of this kind first appeared in New-Hampshire, the influence of its example expanded the whole extent of the union, and state after state adopted regulations for the salutary purpose of checking a power that was monopolizing our trade—but finding, from fatiguing experience, that their separate efforts were ineffectual, they united in forming the government under which we deliberate. I will not say only, that if in the first act of Congress we abolish this favorite distinction, we disappoint the expectations of the warmest friends and advocates of the constitution, but we shall also disappoint the expectations of its enemies and the people of Britain.
The policy manifested by that nation toward us since the revolution must evince to every thinking mind, the necessity of extending our commerce to other channels, and no longer suffer her to regulate and limit us in this particular: The policy of her parliament has been on the watch to seize every advantage which our weak and unguarded situation exposed; she has bound us in commercial manacles, and very nearly defeated the object of our independence.
We all know there was a time when Britain shewed a disposition to form the treaty we wish for; this resulted from an apprehension, that the United States possessed both the power and inclination to do themselves justice. The moment she discovered we had not the power to perform our contracts, her disposition changed. Now, for my part, I can discover no motive for that nation to alter its conduct; if now that we have the power we want the inclination. She will persevere in her selfish interest and narrow policy, to exclude us from a reciprocal share of trade; they will continue the ability to the executive magistrate to regulate the intercourse by circumstances as they arrive, but ever studious of their own interest alone. The gentleman from New-York seems to apprehend, that if we commence commercial hostilities, we shall suffer by reprisals. For my part, I am not afraid of suffering in the contest; her interests can be wounded almost mortally, while ours are invulnerable. She is sensible of this; and the people of America are not unacquainted with the natural advantages possessed over her—if it was necessary, and means of a pacific nature were not immediately successful, America could defend herself. Suppose Great Britain not pleased with our regulation, but disposed to counteract and oppose us with other restrictions, and we proceed to do each other all the injury which commercial prohibitions can produce—which, let me ask, of the parties are most vulnerable? How we could sustain our wounds I will not say; those who know our country well will have but little uneasiness on that head; but though I do not say how we could sustain our wounds, I can point out how we could inflict most deadly ones. If we were to say, that no article should be exported from America to the West-Indies, but what went in our own bottoms, we should soon hear a different language from any that has ever been held out to us on the subject of commercial regulations. It may be said, the British West-Indies could draw supplies from the mother country; but this is only precarious. There are always times when they must be dependent upon us, even for the necessary subsistance to save them from destruction.
Now, let me ask, what article it is that we are dependent upon Great Britain for, that is necessary for our subsistance? If it be said there are articles of convenience we must have from her, I beg gentlemen to look round and observe, that those materials for manufactures which she supplies us with, and fabricates in the highest perfection, are to be found in the United States, and within these few years we have made rapid advances in manufacturing ourselves; this must eventually lessen the imports from Britain, and her independent situation arises from the flourishing condition of her manufactures and commerce; I have therefore no fears of entering in a commercial warfare with that nation. If fears are to be entertained they lay on the other side. I could go more largely into this subject, and demonstrate clearly that we have infinite advantages over her. Even at this moment we hear the cry of distress from one part of her dominions, which can only be relieved by the resources they have in this country. But I will not take up the time of the committee longer on this subject, nor dilate upon the nature and extent of the direct trade carried on between foreigners and us, and the circuitous one through Great Britain, from which she derives great advantages; nor shew the comparative motives we have for making a discrimination between her and other foreign nations. Whale oil is prohibited in Britain, at least subjected to a duty amounting to a prohibition; but it is admitted into France. I need not remark the value which we ought to set upon this part of our commerce—fisheries are perhaps the best nurseries for seamen of any employment whatever. Rice is also an article received by them, and enters considerably into the consumption of the people; these articles are making their way through that country, and will open a considerable vent for the surplus that we have. In this point of view, it is important not to take any steps that check that spirit which seems disposed to favor the commerce and interests of America. Tobacco is also consumed in considerable quantities in France; undoubtedly it is our interest that a direct trade should be carried on with that kingdom in this article. Eighty or ninety thousand hogsheads of this article have been shipped to Great-Britain, of which scarce 15,000 are consumed there, the remainder is sent off to other countries, 20,000 hogsheads of this very tobacco is consumed in France; it is not the fault of our merchants that this supply does not go direct to that kingdom, as good policy would dictate. I need not repeat the advantages to be derived from a direct intercourse with those nations, whose inhabitants consume the staples of our country. I conceive where no special reason to the contrary exists, we may consider trade in its natural channel, when the articles are carried immediately to the consumer. Considering our trade in this point of view, a great part of ours is extremely diverted from the course it ought to pursue; but a small proportion of it flows in any other than in that between Great Britain and us; our policy therefore, as I stated on a former occasion, ought to be calculated to give it that impulse which nature directs. I wish that any general principle would permit us to make a distinction between Spain and Britain; but I do not know there is such a general principle; there is none in the possession of this house for us to avail ourselves of; we must consider Spain as a nation not having formed a treaty of commerce with us; if they are disposed to make such a treaty, they will only be subjected for a short time to the inconvenience which the proposed measure will inflict. Admitting that the duty on tonnage is not very agreeable to every part of the union, yet their momentary inconvenience must give way to considerations of greater importance. I have no reason to suppose, that the sense of the house will lead us to disagree to the measure. I have made these remarks, not because I thought they would influence the vote of any gentleman, but because I thought it decent to shew the principles upon which our determination is founded. I trust there will be a majority, and a large majority too, in favor of the proposed discrimination; indeed the question stands predetermined—we have made a discrimination on the article of spirits upon the same principle—it would be a violation of propriety therefore to suppose a contrary decision in this case.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 183–87 (also reported in Gazette of the U.S., 6 May 1789; reported briefly in N.Y. Daily Gazette, 5 May 1789).



   
   According to the Daily Gazette, JM spoke “with animation” during this debate.






[4 May 1789]
Mr. Madison. I believe a few considerations that lay in a small compass, will be sufficient to guide us in our determination on the present occasion. Although it is an old maxim, that trade is better left to regulate itself; yet circumstances may and do occur to require legislative interference; the principles which have actuated us in laying the duties on several articles of impost are founded upon this necessity. Our commerce with France and Great Britain, may be considered in the same point of view: the one is depressed beyond what its nature deserves, and the other enhanced beyond its due proportion; the justice of this remark is too flagrant to be disputed. A considerable quantity of our produce goes through Great Britain into France; does not this demonstrate that our commerce flows in an improper channel, and calls loudly on us to give it a different direction. I think the good policy of fostering the trade of France cannot be doubted; we must make the other nation feel our power to induce her to grant us reciprocal advantages. Gentlemen will not contend, that we ought to allow her every thing, and trust to her gratitude; they say it is a slender obligation; for my part I have no hopes from that source; because I have all along observed her seizing to herself every advantage in commerce that presented to her view by all the ingenuity she could devise. Gentlemen admit, that we are now in a different situation from what we were when she declined entering into treaty with us, and they expect she will now come forward with generous offers. But permit me to ask gentlemen, if it is not the same thing whether we want the power or the will to compel them to do us commercial justice? Yet do not the gentlemens arguments tend to create an opinion that we have not the power? They teach us to be afraid of reprisals. If she really believes us to be afraid on this head, will she not act in the manner she has hitherto done when we really did not possess the power? When I hear remarks of this nature, the more convinced I am of the necessity there is of making a discrimination to convince her of our power, and make her see that her interest is concerned in being on terms of friendship with us. It will be the most likely way to obtain from her the advantages we contend for—I have no doubt in my own mind but what it will have this effect. Can it be expected that she will shut her ports against us, when she re-exports the greater part of what she takes from us—instance tobacco? Will she refuse to receive this article, when she does not consume the tenth part of what she carries from the United States? Will she shut her ports to the raw materials necessary for her manufactures? I think her dependence, as a commercial and manufacturing nation, is so absolutely upon us, that it gives a moral certainty that her restrictions will not, for her own sake, be prejudicial to our trade.
Gentlemen who fear any ill effect upon the agricultural interest, apprehend it from a supposition that the discrimination will be high. Now, I profess, it is not so much for a high duty as for the policy of the measure that I advocate it. I shall be content with a small preference, and surely no doubt can be entertained of its justice or propriety.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 194–95. Laurance’s motion to eliminate the discrimination clause was defeated “by a considerable majority” (N.Y. Daily Advertiser, 5 May 1789).




